Case 1:18-cv-00966-CFC-CJB Document 719 Filed 05/24/21 Page 1 of 3 PageID #: 23422




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   VLSI TECHNOLOGY LLC,                         )
                                                )
                        Plaintiff,              )
                                                )
                 v.                             )   C.A. No. 18-966 (CFC) (CJB)
                                                )
   INTEL CORPORATION,                           )
                                                )
                        Defendant.              )

                        NOTICE OF WITHDRAWAL OF COUNSEL

         PLEASE TAKE NOTICE that the appearance of Omar F. Amin of GIBSON, DUNN &

  CRUTCHER LLP for defendant is hereby withdrawn. Defendant will continue to be represented by

  the firms of MORRIS, NICHOLS, ARSHT & TUNNELL LLP, WILMER CUTLER PICKERING HALE &

  DORR LLP and GIBSON, DUNN & CRUTCHER LLP.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Jeremy A. Tigan

                                             Jack B. Blumenfeld (#1014)
                                             Jeremy A. Tigan (#5239)
                                             1201 North Market Street
                                             P.O. Box 1347
                                             Wilmington, DE 19899
                                             (302) 658-9200
                                             jblumenfeld@morrisnichols.com
                                             jtigan@morrisnichols.com

                                             Attorneys for Defendant

  May 24, 2021
Case 1:18-cv-00966-CFC-CJB Document 719 Filed 05/24/21 Page 2 of 3 PageID #: 23423




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 24, 2021, I caused the foregoing to be electronically filed with

  the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

  participants.

         I further certify that I caused copies of the foregoing document to be served on May 24,

  2021, upon the following in the manner indicated:

   Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
   Michael J. Farnan, Esquire
   FARNAN LLP
   919 North Market Street, 12th Street
   Wilmington, DE 19801
   Attorneys for Plaintiff

   Morgan Chu, Esquire                                                    VIA ELECTRONIC MAIL
   Ben Hattenbach, Esquire
   Iian D. Jablon, Esquire
   Christopher Abernethy, Esquire
   Amy E. Proctor, Esquire
   Dominik Slusarczyk, Esquire
   S. Adina Stohl, Esquire
   Charlotte J. Wen, Esquire
   Brian M. Weissenberg, Esquire
   Ian Washburn, Esquire
   Michael D. Harbour, Esquire
   IRELL & MANELLA LLP
   1800 Avenue of the Stars, Suite 900
   Los Angeles, CA 90067
   Attorneys for Plaintiff
Case 1:18-cv-00966-CFC-CJB Document 719 Filed 05/24/21 Page 3 of 3 PageID #: 23424




   Ben J. Yorks, Esquire                                           VIA ELECTRONIC MAIL
   A. Matthew Ashley, Esquire
   IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
   Newport Beach, CA 92660-6324
   Attorneys for Plaintiff


                                         /s/ Jeremy A. Tigan
                                         __________________________
                                         Jeremy A. Tigan (#5239)
